EXAMINER'S AMENDMENT

Response to Arguments
Applicant’s arguments, see pages 12-16, filed 09/01/22, with respect to claims 1, 15, and 25 have been fully considered and are persuasive.  The rejections of the claims has been withdrawn. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The prior art of record does not anticipate or make obvious the entire combination of claim recitations set forth by claim 1. Specifically, claim 1 requires when an external force having a predetermined magnitude or higher is applied to the first coupling mechanism or the second coupling mechanism, the brake mechanism allows the electric drive source to rotate according to the external force.
The prior art of record does not anticipate or make obvious the entire combination of claim recitations set forth by claim 15. Specifically, claim 15 requires a brake mechanism that holds states of the first coupling mechanism and the second coupling mechanism in a state where the electric drive source is stopped; wherein the brake mechanism is disposed closer to the electric drive source side than the speed reducer.
The prior art of record does not anticipate or make obvious the entire combination of claim recitations set forth by claim 25. Specifically, claim 25 requires a single electric drive source provided in the extension/contraction actuator; a switch gear that selectively transmits the power of the electric drive source to any one coupling mechanism of the first coupling mechanism and the second coupling mechanism.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANIEL L ADAMS whose telephone number is (571)272-4830. The examiner can normally be reached M-F 7:30-4:30 Pacific Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Mansen can be reached on (571)272-6608. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 /N.L.A/            Examiner, Art Unit 3654                        

/SANG K KIM/           Primary Examiner, Art Unit 3654